       Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 1 of 27




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES of AMERICA          )
                                   )
     vs.                           )           No. 18-cr-198-JEB-3
                                   )
 JAMES THOMAS TAYLOR, Jr., et al., )
                                   )
           Defendant.              )



                     MEMORANDUM IN SUPPORT OF
         DEFENDANT JAMES TAYLOR’S MOTION TO DISMISS THE
         INDICTMENT FOR VIOLATION OF THE SPEEDY TRIAL ACT
      AND THE SIXTH AMENDMENT’S GUARANTEE OF A SPEEDY TRIAL

       The Sixth Amendment to the United States Constitution guarantees criminal

defendants a “speedy trial.” And the Speedy Trial Act (“STA”) requires that trial begin

within 70 days from the date an indictment is filed, or from the date the defendant appears

before the court in which the charge is pending, whichever is later.          18 U.S.C. §

3161(c)(1).

       Defendant James Taylor was arrested and brought before the Court for his initial

appearance and arraignment on August 20, 2018. The United States filed a Superseding

Indictment formally charging him in this case on January 22, 2019. However, Mr. Taylor’s

trial Is not scheduled to begin until March 8, 2021 – 931 days after his initial appearance,

and 776 days after he was indicted.

       In response to the ongoing COVID-19 pandemic, this Court has entered a series

of Standing Orders postponing all jury trials and excluding the time of that postponement

from the STA calculation. Under the most recent Standing Order, dated August 10, 2020,
       Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 2 of 27




jury trials are postponed – and time excluded under the STA – until at least November 9,

2020. In this case, the Court has entered the Court has entered a series of Orders further

excluding from the STA calculation all time until March 8, 2021. However, as is fully

described below, the orders excluding this time from the Speedy Trial calculation are

invalid.

       Moreover, the circumstances preventing jury trials from proceeding in this Court

are the direct result of decisions made, and actions implemented by, the United States.

As a result of the extraordinary delay in this case, Mr. Taylor’s claim of a violation of his

right to a speedy trial has “prima facie merit,” and a presumption of prejudice. And

because the delay has been caused entirely by the United States’ negligence (or worse),

the government cannot meet its “heavy burden” to justify the delay. Therefore, Mr.

Taylor’s Sixth Amendment right to a speedy trial has been violated, and the case against

him should be dismissed. Barker v. Wingo, 407 U.S. 514 (1972) (remedy for denial of

right to a speedy trial is dismissal of the indictment).

                                           FACTS

       On December 31, 2019, the Wuhan (China) Municipal Health Commission

reported that 44 individuals – 11 of whom were “severely ill” – had contracted a previously

unknown viral respiratory illness, described as “pneumonia of unknown cause.” World

Health Organization, Disease outbreak news: Pneumonia of unknown cause – China

(January 5, 2020), available at https://www.who.int/csr/don/05-january-2020-pneumonia-

of-unkown-cause-china/en/. The World Health Organization (“WHO”) reported that there

was “limited information to determine the overall risk of this reported cluster of pneumonia




                                               2
        Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 3 of 27




of unknown etiology,” but warned that it “should be handled prudently.” Id. The United

States Government was aware of the situation in Wuhan, and the possibility of a

pandemic, by the beginning of January 2020. Bob Woodward, Rage, Simon & Schuster,

(2020), at 212-215.

        On January 19, 2020, Chinese authorities reported a “sharp uptick” in the number

of confirmed cases of the disease and confirmed that the disease is spread from human

to human, “a development that raises the possibility that it could spread more quickly and

widely.” Yanan Wang & Ken Moritsugu, Human-to-human transmission confirmed in

China      coronavirus,    AP      News     (January     19,     2020),    available     at

https://apnews.com/14d7dcffa205d9022fa9ea593bb2a8c5.            By that date, the United

States Centers for Disease Control (“CDC”) was already aware that the virus could be

transmitted from human to human, and that it could be transmitted by individuals who had

the virus, but were asymptomatic, both of which made a pandemic more likely. Rage at

219-20.

        On January 21, 2020, the first confirmed case of the virus in the United States was

reported in Washington State. Roni Caryn Rabin, First Patient With Wuhan Coronavirus

Is Identified in the U.S., The New York Times (Jan. 21, 2020), available at

https://www.nytimes.com/2020/01/21/health/cdc-coronavirus.html.       At the time, it was

reported that the disease had “killed at least six people and sickened hundreds more in

Asia.” Id. At President Trump’s Presidential Daily Briefing on January 28, 2020, National

Security Advisor Robert O’Brien advised the President that the virus would be the biggest

national security threat of his presidency. Rage at 232-233. On January 30, 2020, WHO




                                             3
       Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 4 of 27




declared the outbreak a “public health emergency of international concern (PHEIC),”

WHO's highest level of alarm. Timeline: WHO’s COVID-19 Response, available at

https://www.who.int/emergencies/diseases/novel-coronavirus-2019/interactive-timeline.

       In February 2020, residents of the United States began to die from the disease.

Thomas Fuller & Mike Baker, Coronavirus Death in California Came Weeks Before First

Known U.S. Death, The New York Times (April 22, 2020, updated May 7, 2020), available

at    https://www.nytimes.com/2020/04/22/us/coronavirus-first-united-states-death.html.

By the end of February, it was reported that 299 Americans had contracted the disease,

7 of whom had died. The Atlantic, COVID Tracking Project, US Daily Cumulative Totals,

available at https://covidtracking.com/data/us-daily (hereinafter, “COVID Tracking

Project”).

       On March 11, 2020, WHO officially declared the disease’s outbreak a pandemic.

WHO, WHO Director-General's opening remarks at the media briefing on COVID-19 - 11

March 2020, available at https://www.who.int/dg/speeches/detail/who-director-general-s-

opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.         In making this

announcement, WHO’s Director-General stated that the pandemic “can be controlled,”

and called for all nations “to take urgent and aggressive action.” Id. He noted that by

such action, several countries – including Iran, Italy, and South Korea – had “slow[ed] the

virus and controlled their epidemics,” and went on:

       We cannot say this loudly enough, or clearly enough, or often enough: all
       countries can still change the course of this pandemic. If countries detect,
       test, treat, isolate, trace, and mobilize their people in the response, those
       with a handful of cases can prevent those cases becoming clusters, and
       those clusters becoming community transmission. Even those countries
       with community transmission or large clusters can turn the tide on this



                                            4
         Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 5 of 27




         virus. Several countries have demonstrated that this virus can be
         suppressed and controlled. The challenge for many countries who are now
         dealing with large clusters or community transmission is not whether
         they can do the same – it’s whether they will. Some countries are struggling
         with a lack of capacity. Some countries are struggling with a lack of
         resources. Some countries are struggling with a lack of resolve.

Id.

         Countries that followed the WHO advice were able to control the spread of COVID-

19. Despite its proximity to the virus’ source,1 Taiwan has reported only 553 cases of

COVID-19 and only 7 deaths.          Taiwan achieved these results with a “centralized”

government response that was “seen as convincing and credible,” using contact tracing

to identify and quarantine infected individuals, and using “aggressive precautionary

measures” like temperature-taking and providing sanitizers to keep businesses

open. Ian Bremmer, The Best Global Responses to COVID-19 Pandemic, Time

(June 12, 2020), available at https://time.com/5851633/best-global-responses-

covid-19/ (hereinafter, “Bremmer”)

         South Korea made an “aggressive early response” to the pandemic, with

“continued vigilance, extensive testing and contact tracing, isolation, and treatment

of confirmed cases.” Id. As a result, that country’s case and fatality counts have

been described as “the envy of major industrial democracies.” Id. Although the

United States’ population is less than 7 times that of South Korea, the U.S. has

reported 340 times as many cases of COVID-19, and nearly 500 times as many




1   Taiwan is approximately 625 miles from Wuhan, China.



                                              5
        Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 6 of 27




deaths.    See Johns Hopkins University Coronavirus Resource Center, Cases and

Mortality by country, available at https://coronavirus.jhu.edu/data/mortality.

        As a result of its government’s “early response and coordinated messaging,”

— including a “lockdown” in which residents were required to remain at home and

provided “emergency text messages that plainly explained what was expected of

individuals,” id. – New Zealand was able to lift its COVID restrictions in June 2020,

BBC News, New Zealand Lifts All COVID Restrictions, Declaring the Nation Virus-Free,

(June 8, 2020), available at https://www.bbc.com/news/world-asia-52961539. Notably,

jury trials – which had been suspended in March – have resumed. New Zealand Ministry

of Justice, Information for all Court Users, available at https://www.justice.govt.nz/covid-

19-information/information-for-all-court-users/https://www.courtsofnz.govt.nz/assets/8-

May-Media-Release-CJ-v2.pdf; Resumption of Jury Trials in Auckland From 7 September

2020,     available    at    https://www.courtsofnz.govt.nz/assets/20-09-03-Sept-MR-1-

Resumption-of-jury-trials-in-Auckland.pdf.

        By contrast to the successes in these and other nations, COVID-19 has spread

like wildfire in the United States. By the end of March, it was reported that COVID-19 had

been contracted by approximately 200,000 Americans, more than 4,000 of whom had

died. COVID Tracking Project, supra. For months, the number of COVID-19 cases and

deaths in the United States has continued to skyrocket:




                                             6
   Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 7 of 27




                    US COVID-19 CASES 2020



                                                              8944934


                                                    7213419

                                          6004443

                                4542579


                      2624873
          1787680
1062446


 APR       MAY         JUN       JUL       AUG       SEP       OCT




                    US COVID-19 DEATHS 2020


                                                              228656
                                                    206402
                                          183050

                                152870

                      127299
          104396


62406




 APR       MAY         JUN       JUL       AUG       SEP       OCT




                                             7
       Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 8 of 27




Id. As of the date of this filing, nearly 9 million Americans have contracted COVID-19,

and more than 228,000 have died. Id.

       These numbers make clear not only that the United States has done a poor job of

controlling the virus, but also that it has done far worse than other nations. See Select

Comm. on the Coronavirus Crisis, Committee on Energy and Commerce, Committee on

Ways and Means, Committee on Financial Services, Committee on Oversight and

Reform, Committee on Education and Labor, and Committee on Small Business, United

States House of Representatives, A Failure to Lead: The Trump Administration’s

Disastrous Response to the Coronavirus Pandemic. (August 2020) (Exh. A hereto). The

United States has had more COVID-19 cases, and more deaths, than any other country

in the world.

       And this is not attributable to population.     See Johns Hopkins University

Coronavirus Resource Center, Cases and Mortality by country, available at

https://coronavirus.jhu.edu/data/mortality. Although the United States is the third-most

populous country on earth, only about 4% of the world’s population resides here.

Nevertheless, 20% of the world’s COVID-19 cases and deaths have occurred in the

United States.2 Moreover, the United States’ mortality rate per 100,000 population –

which compares the effect of COVID-19 in various nations while holding population



2 The populations of both China and India – the only nations with larger populations than
the United States – are more than 4 times higher than that of the United States. However,
the United States has had more coronavirus cases than India, and nearly 100 times as
many as China, as well as twice the number of deaths as India, and more than 55 times
the number of deaths as China. Johns Hopkins University Coronavirus Resource Center,
Cases and Mortality by country, available at https://coronavirus.jhu.edu/data/mortality.



                                           8
        Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 9 of 27




constant – ranks 154th out of 165 countries. Id. Since the outbreak of the disease, the

risk of dying from COVID-19 is 2300 times greater for a resident of the United States than

for residents of Taiwan, more than 1700 times greater than for residents of Vietnam, and

more than 200 times greater than for residents of China. Id. The risk of death from

COVID-19 is more than 137 times higher in the United States than in New Zealand, more

than 77 times higher than in South Korea, more than 50 times higher than in Japan, 19

times higher than in Australia, more than 7 times higher than in India, more than 4 times

higher than in Saudi Arabia, and more than 3.7 times higher than in Russia. Id.

        The United States is, and has been for decades, the most prosperous nation in the

world. With less than 5% of the world’s population, the United States accounts for 25%

of global economic activity. Nasdaq, The 5 Largest Economies In The World And

Their      Growth       In     2020      (Jan.      20,     2020),      available      at

https://www.nasdaq.com/articles/the-5-largest-economies-in-the-world-and-their-

growth-in-2020-2020-01-22. For more than a century, the United States has also

been “the global leader in science and technology,” Report shows United States leads in

science and technology as China rapidly advances, Science Daily (Jan 24, 2018),

available at https://www.sciencedaily.com/releases/2018/01/180124113951.htm, and

“the world leader in medical innovation.”3 Grace-Marie Turner, Though The U.S. Is


3  For example, the United States pioneered the use of anesthetic (1844), blood
transfusions (1907), the use of insulin to treat diabetes (1922), the cardiac pacemaker
(1952), kidney transplants (1954), the artificial heart (1982), and vaccines for cholera
(1879), anthrax (1991), rabies (1882), typhoid fever (1896), plague (1897), diphtheria
(1923), pertussis (1926), tuberculosis (1927), tetanus (1927), yellow fever (1935), typhus
(1937), influenza (1945), polio (1955), measles (1964), mumps (1967), rubella (1970),
chicken pox (1974), pneumonia (1977), meningitis (1978), hepatitis B (1981), hepatitis A
(1992), and Lyme disease (1998). See Scott Harrah, American Medical Milestones Since


                                            9
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 10 of 27




Healthcare's World Leader, Its Innovative Culture Is Threatened, Forbes (May 23, 2012),

available at https://www.forbes.com/sites/gracemarieturner/2012/05/23/though-the-u-s-

is-healthcares-world-leader-its-innovative-culture-is-threatened/#321d37b977eb.

       This innovation is made possible, in large part, by federal government support

through, for example, federal entities such as the National Institutes of Health and the

Centers for Disease Control. This support has “deep historical roots,” and is “a major

government function.” Institute of Medicine (US) Committee to Evaluate the Artificial

Heart Program of the National Heart, Lung, and Blood Institute, The Artificial Heart:

Prototypes, Policies, and Patients, Ch. 9: Roles of Government and Industry in Medical

Technology Research, Development, and Use, National Center for Biotechnology

Information (1991), available at https://www.ncbi.nlm.nih.gov/books/NBK234438/.

       In addition to its role in supporting health care innovation, the United States federal

government plays a crucial role in responding to health emergencies. In our public health

system, it is the responsibility of the federal government to act when health threats span

more than one state or region, where solutions may be beyond the jurisdiction of individual

states, and where states lack the expertise or resources to respond effectively in a public

health emergency.      Centers for Disease Control, Public Health 101, available at

https://www.cdc.gov/publichealthgateway/docs/usph101.pdf.

       In the face of the COVID-19 pandemic, however, the United States government

has deliberately abdicated its public health responsibilities. The two prior administrations

– of George W. Bush and Barack Obama – “were sufficiently worried to put in place


Independence in 1776, University of Medicine and Health Science (July 3, 2013),
available at https://www.umhs-sk.org/blog/american-medical-milestones-since-1776.


                                             10
        Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 11 of 27




monitoring systems to detect pandemics and to develop playbooks for what to do in

response,” but the current administration “dismantled the monitoring systems and ignored

the playbooks.”     David Cutler, Ph.D., New Rules for the Pandemic Era, JAMA Forum

(July     23,      2020),    available     at        https://jamanetwork.com/channels/health-

forum/fullarticle/2768872. As two commentators put it:

        This was not merely a case of outright inaction. A significant complement of
        specific enabling statutes was enacted by 4 presidents. Appropriated, highly
        targeted funds were distributed to states and hospitals. Key functionalities,
        such as the Biomedical Advanced Research and Development Authority,
        were established. What appears to have been missing was continuous
        leadership powered by a sense of urgency and informed by past
        precedents.

Eli Y. Dashi, MD, MS & Glenn Cohen, JD, A Legislative Blueprint for the Next Pandemic,

JAMA Forum (July 23, 2020), available at https://jamanetwork.com/channels/health-

forum/fullarticle/2768924 In the three years of his presidency prior to the pandemic, the

current President “squeezed the budget for pandemics, disbanded the federal team in

charge of protecting the country from biological threats, and stripped down the Beijing

office of the Centers for Disease Control and Prevention.” William Saletan, The Trump

Pandemic,       Slate   (August   7,   2020),    available    at   https://slate.com/news-and-

politics/2020/08/trump-coronavirus-deaths-timeline.html. And once the pandemic struck,

the administration, directed by the President, “concealed the threat, impeded the U.S.

government’s response, silenced those who sought to warn the public, and pushed states

to take risks that escalated the tragedy.” Id.

        In early January, the President was warned about the outbreak of the virus in

China, and that the Chinese government was understating its severity.           Id. “This was




                                                11
        Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 12 of 27




inconvenient, because Trump was about to sign a lucrative trade deal with Beijing.” Id.

And although the government’s top health officials – Anthony Fauci, the director of the

National Institute of Allergy and Infectious Diseases, and Nancy Messonnier, the director

of the National Center for Immunization and Respiratory Diseases – warned that the virus

was beginning to spread from China and around the world, the President announced that

the United States and China were “in great shape,” and that “[w]e have it totally under

control.” Id.

        As the crisis worsened in China, the President’s medical advisers and national

security team recommended that he suspend travel from China into the United States,

but as the President told Chinese President XI, “he was counting on China to buy

American goods” under the new trade agreement, and to “buy American goods and boost

the U.S. economy, thereby helping him win reelection.” Id. The President refused his

advisers’ recommendation for several weeks, and then imposed a “ban” on travel from

China that was “full of holes.” Stephen Braun, & Jason Dearen, Trump’s early coronavirus

ban on travelers from China was full of holes, Los Angeles Times (July 4, 2020), available

at      https://www.latimes.com/world-nation/story/2020-07-04/trumps-strong-wall-to-block-

covid-19-from-china-had-holes. It contained multiple exceptions, and did not apply to Hong

Kong, Macau and Taiwan, which suffered from the virus even though they are not part of

the Chinese mainland.      Glen Kessler, Trump’s claim that he imposed the first ‘China

ban,’      The     Washington       Post      (Apr.     7,    2020),      available     at

https://www.washingtonpost.com/politics/2020/04/07/trumps-claim-that-he-imposed-

first-china-ban/. In the two months after the “ban” went into effect, nearly 40,000 people




                                            12
       Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 13 of 27




arrived in the United States from China, and screening of those travelers was “uneven

and inconsistent.” Id.

       By late January, the virus was spreading in Europe, and the administration knew

that European governments had not blocked travel from China, and that the flow of

passengers into Europe from China was far above normal. But although the President’s

deputy national security adviser “pleaded” for a ban on travel from Europe to the United

States, other advisers worried that such a ban would hurt the economy in an election

year, and the President refused to impose the ban until mid-March, more than a month

later. Id.

       The administration also refused to increase production of masks, ventilators, and

other medical supplies that would be needed to combat the virus. When the Secretary of

Health and Human Services requested funds to do so, the White House refused. Id. And

even though the CDC began to plan for the use of the Defense Production Act – which

would have greatly accelerated the production of necessary medical supplies – and

members of Congress began to call for its invocation in early February, the President

worried that it might upset the “business community” and refused to invoke it until the end

of March. Id.; Remarks by President Trump, Vice President Pence, and Members of the

Coronavirus   Task       Force   in   Press   Briefing   (March   22,   2020),   available   at

https://www.whitehouse.gov/briefings-statements/remarks-president-trump-vice-

president-pence-members-coronavirus-task-force-press-briefing-8/.

       Despite WHO’s warnings concerning the importance of testing and tracking in

combatting the virus, the administration refused to take action to make tests available,




                                               13
       Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 14 of 27




apparently because of the President’s belief that fewer tests would lead to fewer reports

of illness, blunting assertions that the administration had failed to respond properly to the

pandemic. On March 6, 2020, the President stated, falsely, that “anyone that needs a

test can have a test.” Rage, page 274. Five days later, while testifying before Congress,

Dr. Fauci said that testing for COVID-19 was “failing, I mean, let’s admit it.” Rage, page

279. In June 2020, the President stated that “[w]hen you test, you create cases,” and that

testing “makes us look bad.” Sharon Begley, Trump said more Covid-19 testing ‘creates

more     cases.’    We     did    the   math,     Stat    (July   20,    2020),     available    at

https://www.statnews.com/2020/07/20/trump-said-more-covid19-testing-creates-morw-

cases-we-did-the-math/. Later that month, he told a crowd at a “rally” that he had asked

his “people” to “slow the testing down.”4 Id.



4 The June 20 rally in Tulsa, Oklahoma was the President’s first “rally” since the pandemic
began. Noah Weiland, Tulsa Officials Plead for Trump to Cancel Rally as Virus Spikes
in Oklahoma, The New York Times (June 16, 2020), available at
https://www.nytimes.com/2020/06/16/us/politics/trump-coronavirus-rally.html.               Experts
warned that it would further the spread of the virus, and Tulsa officials “plead[ed]” that it
be canceled. Id.; see also The Latest: Oklahoma’s epidemiologist warned of Trump rally deaths,
Portland Press Herald (Sept. 16, 2020) (former state epidemiologist warned rally could cause
additional cases and deaths), available at https://www/pressherald.com/2020/09/16/the-latest-
most-of-isus-football-team-has-contracted-coronavirus-coach-says/. The rally went ahead, and several
weeks later, Tulsa experienced a surge of coronavirus cases “more than likely” caused by the rally.
Allyson Chiu, Trump’s Tulsa rally, protests ‘more than likely’ linked to coronavirus surge,
health official says, The Washington Post (July 9, 2020), available at
https://www.washingtonpost.com/nation/2020/07/09/trump-tulsa-rally-coronavirus/. One
famous attendee of the rally – former Presidential candidate Herman Cain – died from
COVID-19 six weeks after the rally. See Veronica Stracqualursi and Karl de Vries,
Herman Cain dies from coronavirus, CNN (July 30, 2020, available at
https://www.cnn.com/2020/07/30/politics/herman-cain-dies-coronavirus/index.html.




                                                14
        Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 15 of 27




        To the extent the federal government has implemented any strategy in addressing

the pandemic, that strategy has been to foist responsibility onto the states. See, e.g.,

Remarks by President Trump, Vice President Pence, and Members of the Coronavirus

Task      Force    in      Press   Briefing    (March       19,   2020),      available    at

https://www.whitehouse.gov/briefings-statements/remarks-president-trump-vice-

president-pence-members-coronavirus-task-force-press-briefing-6/           (“governors    are

supposed to be doing a lot of this work . . . . [T]his is really for the local governments,

governors, and people within the state.”) That strategy – which is directly contrary to the

federal government’s duty to address public health emergencies that extend beyond state

borders, and which outstrip the states’ expertise and resources to respond – has been

described as “a catastrophic policy blunder and an attempt to escape blame” and

“perhaps one of the greatest failures of presidential leadership in generations.” Michael

D. Shear, Noah Welland, Eric Lipton, Maggie Haberman, and David E. Sanger, Inside

Trump’s Failure: The Rush to Abandon Leadership Role on the Virus, The New York

Times              (July           18,             2020),           available              at

https://www.nytimes.com/2020/07/18/us/politics/trump-coronavirus-response-failure-

leadership.html.

        Ignoring warnings that the virus would continue to spread absent social distancing,

the administration “rush[ed] instead to restart the economy” to boost the President’s

“battered re-election hopes.” Id. In late February – before the virus had established a

foothold in the United States – the administration’s top public health officials had

concluded that the federal government should take a more aggressive approach to




                                              15
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 16 of 27




mitigate the disease’s spread, including social distancing, stay-at-home orders, and

school closures. After announcing guidelines to close down major parts of the country

for 15 days to “slow the spread,” the President was, by the end of March, pushing to re-

open the country by Easter despite the advice of his health experts that the shut-down be

extended 30 more days. When a CDC official’s warnings caused stock prices to fall, the

President “pushed aside his health and human services secretary and put Vice President

Mike Pence in charge of the response,” and failed to call for social distancing measures

for another three weeks, “a period when the virus spread largely unimpeded.” Id.

       As the pandemic raged, the President “waged war with science,” refusing to wear

a mask or encourage others to do so (and, in fact, denigrating those who did), and

engaging in a “remarkable public campaign against testing.” Id. On April 3, when the

CDC issued new guidance for Americans to wear masks, the President announced at a

Coronavirus Task Force Briefing that “this is voluntary, I don’t think I’m going to be doing

it.” Rage, page 297. He “attack[ed]” experts, Jill Colvin, Jonathan Lemire & Zeke Miller,

White House Turns on Fauci as Trump Seeks Re-Election, Associated Press (July 14,

2020), and issued bizarre public statements – for example, he retweeted a post by the

former host of the television show “Love Connection” asserting that “[e]veryone is lying”

about the pandemic, and that efforts to control it were “all about the election and keeping

the economy from coming back.” Id. And, in order to boost the economy (and his

reelection chances), he encouraged businesses to resume operations against the

guidance of health officials who warned those reopenings would lead to the surges in

COVID-19 cases that did, in fact, result from those premature reopenings. See Scottie




                                            16
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 17 of 27




Andrew,   The US has 4% of the world's population but 25% of its coronavirus cases,

CNN    (June   30,   2020),   available   at    https://www.cnn.com/2020/06/30/health/us-

coronavirus-toll-in-numbers-june-trnd/index.html

      Larry Hogan, the Republican governor of Maryland, described the President as “a

man more concerned about boosting the stock market or his reelection plans” than

controlling the pandemic. Larry Hogan, Fighting Alone, The Washington Post (July 16,

2020), available at https://www.washingtonpost.com/outlook/2020/07/16/larry-hogan-

trump-coronavirus/?arc404=true. Hogan wrote that the federal government’s refusal to

lead forced “every [state] governor to go their own way,” leading to a “patchwork

response” which not only proved ineffective, but which exacerbated the situation by

forcing states to compete with each other (and with the federal government) for resources

needed to fight the virus. Id. Hogan wrote that:

      So many nationwide actions could have been taken in those early days but
      weren’t. While other countries were racing ahead with well-coordinated
      testing regimes, the Trump administration bungled the effort.

Id.

      Last month, the House Select Committee on the Coronavirus Crisis, joined by five

other congressional committees, reported that:

      President Trump’s deadly denial, distortion and delay has led to the worst
      federal response to a national emergency in our history. His actions are
      directly responsible for tens of thousands of needless deaths, tens of
      millions of people out of work, and mass confusion that has crippled our
      nation’s response. Instead of taking decisive action to stop the spread of
      the virus, he ignored early warnings, spent months downplaying the crisis
      and intentionally misled the American public on every aspect of the
      pandemic. Trump has failed to produce an adequate national testing
      strategy, failed to develop a plan to safely reopen schools, failed to
      coordinate a 50-state strategy to respond to the pandemic and failed to use



                                               17
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 18 of 27




       the full power of the Defense Production Act to produce and coordinate the
       distribution of personal protective equipment.

Exh. A at 3. The Select Committee wrote that the administration failed to prepare for the

pandemic, failed to provide personal protective equipment, failed to conduct necessary

testing and tracing, “bullied states, schools and businesses to prematurely reopen,

jeopardizing millions,” “misled the American people,”5 and has “sow[n] mass confusion

that has crippled our nation’s response.” As a result of this “disastrous response to the

coronavirus pandemic,” the Select Committee wrote, the United States has “fared far

worse than any other country.”

       In sum, it has been clear from the beginning of the pandemic that COVID-19 “can

be controlled” if nations “take urgent and aggressive action.” WHO, WHO Director-

General's opening remarks at the media briefing on COVID-19 - 11 March 2020, available

at   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-

the-media-briefing-on-covid-19---11-march-2020. As the Director of the World Health

Organization said:

       We cannot say this loudly enough, or clearly enough, or often enough: all
       countries can still change the course of this pandemic. If countries detect,
       test, treat, isolate, trace, and mobilize their people in the response, those
       with a handful of cases can prevent those cases becoming clusters, and
       those clusters becoming community transmission. Even those countries
       with community transmission or large clusters can turn the tide on this
       virus. Several countries have demonstrated that this virus can be
       suppressed and controlled. The challenge for many countries who are now
       dealing with large clusters or community transmission is not whether

5 In fact, the administration deliberately misled the American people regarding the severity
of the pandemic. See Robert Costa and Philip Rucker, Woodward book: Trump says he
knew coronavirus was ‘deadly’ and worse than the flu while intentionally misleading
Americans, The Washington Post (September 9, 2020), available at
https://www.washingtonpost.com/politics/bob-woodward-rage-book-
trump/2020/09/09/0368fe3c-efd2-11ea-b4bc-3a2098fc73d4_story.html.


                                            18
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 19 of 27




       they can do the same – it’s whether they will. Some countries are struggling
       with a lack of capacity. Some countries are struggling with a lack of
       resources. Some countries are struggling with a lack of resolve.

Id. The United States government made conscious decisions not to take the actions

necessary to control the pandemic, allowing the pandemic to rage out of control here, and

forcing the cessation of many routine activities, including jury trials like the one due James

Taylor.

                                         ARGUMENT

       The “fundamental” right to a speedy trial is “one of the most basic rights preserved

by our Constitution.”   Klopfer v. North Carolina 386 U.S. 213, 223, 226 (1967). The

Speedy Trial Act, which effectuates the Sixth Amendment guarantee, requires that a

defendant’s trial begin within 70 days from the later of his initial appearance or the filing

of an indictment.   The trial in this case is not scheduled until March 8, 2021, 776 days

after James Taylor was indicted.6 Although the statute has enumerated exceptions to the

rule, none of them apply in this case.

I. The Orders Purporting to Exclude Time from the Speedy Trial Calculation
   In This Case are Invalid.

       The Speedy Trial Act provides that a criminal trial “shall commence within seventy

days from the filing date (and making public) of the information or indictment, or from the

date the defendant has appeared before a judicial officer of the court in which such charge

is pending, whichever date last occurs.” 18 U.S.C. § 3161(c)(1). The STA permits delay

from a continuance to be excluded from this calculation “if the judge granted such



6
 Mr. Taylor has been held in pre-trial detention for more than two years, since his August
20, 2018, initial appearance.


                                             19
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 20 of 27




continuance on the basis of his findings that the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial.” 18

U.S.C. §3161(h)(7)(A).

       On March 17, 2020, the Chief Judge of this Court issued Standing Order 20-9,

declaring, in pertinent part, that “[a]ll civil and criminal petit jury trials scheduled to

commence March 17, 2020 through May 11, 2020 are POSTPONED and CONTINUED

pending further Order of the Court.” COVID-19 Standing Order 20-9: Court Operations

(March 17, 2020). In a series of further Standing Orders, the Chief Judge extended this

period in which all criminal jury trials are postponed and continued until November 9,

2020. COVID-19 Standing Order 20-19: Extension of Postponed Court Proceedings (April

2, 2020); COVID-19 Standing Order 20-29: Extension of Postponed Court Proceedings (May

26. 2020); COVID-19 Standing Order 20-62: Third Further Extension of Postponed Court

Proceedings Due to Ongoing Exigent Circumstances Caused by the COVID-19

Pandemic (July 9, 2020); COVID-19 Standing Order 20-68: Fourth further extension of

postponed court proceedings due to ongoing exigent circumstances caused by COVID-19

pandemic (August 10, 2020). Invoking 18 U.S.C. §3161(h)(7)(A), the Court in these Orders

declared that the time during which jury trials are postponed and continued shall be excluded

from the Speedy Trial calculation because the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.”

       The STA, however, does not permit the kind of blanket exclusion the Court has

attempted here. First, the STA authorizes this kind of across-the-board, court-wide

exclusion only “[i]n the event that any district court is unable to comply with the time limits




                                              20
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 21 of 27




set forth in section 3161(c) due to the status of its court calendars.” 18 U.S.C. § 3174(a).

The Court’s Standing Orders are not premised on this provision.7

       Second, the STA expressly provides that no time may be excluded pursuant to the

“ends of justice” exception “unless the court sets forth, in the record of the case, either

orally or in writing, its reasons for finding that the ends of justice served by the granting

of such continuance outweigh the best interests of the public and the defendant in a

speedy trial.” 18 U.S.C. §3161(h)(7)(A). Before it may exclude time under this provision,

the court must undertake a “substantive balancing,” in which it must "seriously weigh the

benefits of granting the continuance against the strong public and private interests served

by speedy trials." United States v. Rice, 746 F. 3d 1074, 1078 (D.C. Cir. 2014) (quoting

United States v. Bryant, 523 F. 3d 349, 361 (D.C. Cir. 2008)). The Standing Orders

contain no statement of the Court’s “reasons for finding that the ends of justice served by

the granting of such continuance outweigh the best interests of the public and the

defendant in a speedy trial.”

       Nor do the Standing Orders reflect the necessary “substantive balancing” and

"serious[] weigh[ing]” of the benefits of the postponement against Mr. Taylor’s interest in

a speedy trial. In its initial, March 17, 2020 Standing Order 20-9, the Court wrote that in

taking its action, it considered:



7 Because it authorizes exclusion only when a court is unable to meet the STA’s time
limits “due to the status of its court calendars,” 18 U.S.C. 3174(a), this provision of the
STA provides no basis for an exclusion caused by the pandemic. Even if it did, no time
may be excluded under it unless and until “the judicial council of the circuit finds that no
remedy for such congestion is reasonably available.” 18 U.S.C. § 3174(b). No such
finding was made here.



                                             21
       Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 22 of 27




   •   The states of emergency declared by the President and Mayor of the District
       of Columbia;

   •   The fact that, at the time, more than 100 people in the District of Columbia,
       and Maryland had tested positive for COVID-19;

   •   Unspecified “guidance” from the Centers for Disease Control and “other
       public health authorities” that personal contacts and public gatherings
       should be limited to reduce exposure to the disease and slow its spread;

   •   CDC guidance that gatherings of more than 50 people should be
       postponed;

   •   CDC guidance that older persons and those with chronic medical conditions
       are at higher risk from COVID-19; and

   •   The closing of all area school districts, which impinges on the availability of
       courthouse staff, jurors, and counsel; and

   •   Unspecified “other restrictions placed on public gatherings by the Mayor of
       the District of Columbia and other local jurisdictions.

Standing Order 20-9 (March 17, 2020). Later Standing Orders added:

   •   The stay-at-home orders issued by the Mayor of the District of Columbia
       and the Governors of Maryland and Virginia, which “require residents to
       remain at home unless engaged in essential activities;

   •   The “announcement by the President of the United States, on March 29,
       2020, that social distancing guidelines will remain in effect until at least the
       end of April;

   •   The “Opening Up America Again” guidelines issued by the White House and
       CDC;

   •   The “uptick” in positive COVID-19 tests in D.C. at the beginning of July;

   •   The Court’s efforts to modify its facilities to permit the resumption of
       proceedings; and

   •   Concerns expressed by the United States Attorney’s Office, the Federal
       Public Defender, and CJA counsel.

Nowhere, however, does any of the Standing Orders reflect any substantive consideration

of why and how any of these factors might preclude jury trials, nor do any of them make



                                             22
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 23 of 27




any effort to weigh these matters against Mr. Taylor’s strong interest in a speedy trial, or

the prejudice he suffers as a result of delay.        Therefore, the Standing Orders are

ineffective, under the express terms of the STA, in excluding time from the Speedy Trial

Calculation.

       In addition to the Standing Orders, the Court has entered Orders specific to this

case, purporting to exclude from the Speedy Trial calculation the time period from March

2020 until March 8, 2021.      And like the Standing Orders, these Orders state that the

exclusion is made in the “[i]nterest of [j]ustice.” But just as with the Standing Orders, none

of these Orders states the Court’s reasoning, and there is no evidence that in entering

them, the Court "seriously weigh[ed]” the benefits of the postponement against Mr.

Taylor’s strong interest in a speedy trial. Therefore, like the Standing Orders, the Orders

entered in this case are ineffective, under the express terms of the STA, in excluding time

from the Speedy Trial Calculation.

II. The Extraordinary Delay in this Case Gives Rise to a Presumption that the Sixth
    Amendment’s Speedy Trial Guarantee Has Been Violated, and the Government
    Cannot Meet its “Heavy” Burden to Overcome that Presumption.

       In addition to the STA, the long delay in Mr. Taylor’s trial also runs afoul of the

Sixth Amendment’s Speedy Trial guarantee. In determining whether a delay violates that

guarantee, the Court must consider four factors: the length of the delay, the government’s

reason for the delay, the defendant's responsibility to assert his right, and prejudice to the

defendant. Barker v. Wingo, 407 U.S. 514, 530-32 (1972). Mr. Taylor has consistently

pressed his right to a speedy trial. Therefore, the question whether his right has been




                                             23
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 24 of 27




violated turns on the length of the delay, the prejudice flowing from the delay, and the

government’s reason for the delay.

       A defendant’s claim that his right to a speedy trial has been violated has “prima

facie merit” when trial is delayed more than a year. United States v. Brown, 520 F.2d

1106, 1110 (D.C. Cir. 1975); United States v. Holt, 448 F.2d 1108, 1109 (D.C. Cir. 1971),

Hedgepeth v. United States, 364 F.2d 684, 687 (D.C. Cir. 1966). Where the delay is this

long, the government bears a “heavy burden” to justify it. Coleman v. United States, 442

F.2d 150, 153 (D.C. Cir. 1970). In such a case, prejudice to the defendant is “presumed

and need not be affirmatively shown.” United States v. Bishton, 463 F.2d 887, 891 (D.C.

Cir. 1972).

       If the COVID-19 pandemic has been brought under sufficient control to permit the

trial in this case to begin next March, as currently scheduled, the delay in this case will

have been extraordinary – 776 days (more than 25 months). The government’s “heavy

burden” to justify that delay is commensurately high. A deadly pandemic might ordinarily

provide such justification, but as is clear from the comparison between the United States’

response to the pandemic and that of other countries, the devastating impact of the

pandemic – including the delay in this trial – is the inevitable result of deliberate choices

made by the United States. The Supreme Court has held that:

       Although negligence is obviously to be weighed more lightly than a
       deliberate intent to harm the accused's defense, it still falls on the wrong
       side of the divide between acceptable and unacceptable reasons for
       delaying a criminal prosecution once it has begun. And such is the nature
       of the prejudice presumed that the weight we assign to official negligence
       compounds over time as the presumption of evidentiary prejudice grows.
       Thus, our toleration of such negligence varies inversely with its




                                             24
        Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 25 of 27




        protractedness, and its consequent threat to the fairness of the accused's
        trial.

Doggett v. United States, 505 U.S. 647, 657 (1992) (internal citations omitted). The delay

at issue here is entirely attributable to the United States, as a result of its gross

mishandling of the pandemic. As described above, the United States’ response to the

pandemic has been negligent, if not grossly negligent or even reckless. The government

may not rely on its failures – the result of deliberate choices – to justify the delay in this

case.

        Finally, although prejudice in this case is “presumed and need not be affirmatively

shown,” Bishton, 463 F. 2d at 891, Mr. Taylor clearly has been gravely prejudiced. The

prejudice flowing from a delay “should be assessed in the light of the interests of

defendants which the speedy trial right was designed to protect”; i.e.:

        (i)     to prevent oppressive pretrial incarceration;

        (ii)    to minimize anxiety and concern of the accused; and

        (iii)   to limit the possibility that the defense will be impaired.

The extraordinary delay here has unquestionably been “oppressive” to Mr. Taylor, who

has been incarcerated awaiting trial for more than two years, and will have been in pretrial

detention for 31 months by the time his scheduled trial date arrives. There is no guarantee

that trial will begin on that date, and it is likely that this trial will be continued again due to

the fact that a jury trial with multiple co-defendants may not be tenable without a vaccine

for COVID-19 that is effective and available to the general public. That protracted

incarceration is particularly oppressive given the ongoing pandemic – because of

overcrowding and the inability to quarantine or practice social distancing, incarcerated



                                                25
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 26 of 27




persons “are at great risk of sickness and death as a result of the Covid-19 pandemic.”

Equal Justice Initiative, COVID-19’s Impact on people in Prison (8/21/20), available at

https//eji.org/news/covid-19s-impact-on-people-in-prison/.

      Mr. Taylor has made out a prima facie case for a violation of his speedy trial rights

because the delay had exceeded one year, and the government cannot meet its heavy

burden to justify the delay, because its mishandling of the COVID-19 pandemic is the

sole cause of the delay. Mr. Taylor’s speedy trial rights have been violated, and the

indictment should be dismissed. Barker 407 U.S. at 522; Strunk v. United States, 412

U.S. 434, 37 L. Ed. 2d 56, 93 S. Ct. 2260 (1973).

                                     CONCLUSION

      For the foregoing reasons, Defendant James Taylor’s Motion to Dismiss the

Indictment for Violation of the Speedy Trial Act and the Sixth Amendment Guarantee of

a Speedy Trial should be granted.

Date: October 30, 2020                 Respectfully submitted,

                                       Clark U. Fleckinger, II
                                       9805 Ashburton Lane
                                       Bethesda, MD 20817
                                       (301) 294-7301
                                       Fax: (301) 738-5708
                                       cufleckinger@aol.com

                                             /s/
                                       Paul F. Enzinna
                                       Ellerman Enzinna PLLC
                                       1050 30th Street, NW
                                       Washington, DC 20007
                                       202.753.5553
                                       penzinna@ellermanenzinna.com

                                      Counsel for Defendant James Taylor



                                            26
      Case 1:18-cr-00198-JEB Document 159-1 Filed 11/10/20 Page 27 of 27




                             CERTIFICATE OF SERVICE

       I certify that on October 30, 2020, copies of the foregoing Defendant James
Taylor’s Motion to Dismiss the Indictment for Violation of the Speedy Trial Act and the
Sixth Amendment’s Guarantee of a Speedy Trial, and the accompanying Memorandum
in Support, were filed using the CM/ECF system, which will then send notification of
such filing to all counsel of record.


                                       /s/
                                      Paul F. Enzinna
                                      Ellerman Enzinna PLLC
                                      1050 30th Street, NW
                                      Washington, DC 20007
                                      202.753.5553
                                      penzinna@ellermanenzinna.com




                                           27
